Cite as 2016 Ark. App. 40


                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-15-623

                                                OPINION DELIVERED JANUARY 27, 2016
 ARKANSAS DEPARTMENT OF
 CORRECTION; PUBLIC
 EMPLOYEE CLAIMS DIVISION                       ARKANSAS WORKERS’ COMPENSATION
                   APPELLANTS                   COMMISSION
                                                [NO. G004355]
 V.

 ANDREW LEE CLINKSCALE                          AFFIRMED
                    APPELLEE



                         ROBERT J. GLADWIN, Chief Judge

       This appeal follows the June 16, 2015 decision of the Workers’ Compensation

Commission (Commission) that affirmed and adopted the ALJ’s January 17, 2015 opinion

finding appellee Andrew Clinkscale to be permanently and totally disabled and also entitled

to out-of-pocket expenses for prescriptions. Appellants argue that substantial evidence does

not support the Commission’s decision. We find no error and issue this memorandum

opinion affirming the Commission’s decision. See In re Memorandum Opinions, 16 Ark. App.
301, 700 S.W.2d 63 (1985).

       Memorandum opinions may be issued in any or all of the following cases:

       (a) Where the only substantial question involved is the sufficiency of the evidence;
       (b) Where the opinion, or findings of fact and conclusions of law, of the trial court
       or agency adequately explain the decision and we affirm;
       (c) Where the trial court or agency does not abuse its discretion and that is the only
       substantial issue involved; and
                                 Cite as 2016 Ark. App. 40

       (d) Where the disposition of the appeal is clearly controlled by a prior holding of this
       court or the Arkansas Supreme Court and we do not find that our holding should be
       changed or that the case should be certified to the supreme court.
Id. at 302, 700 S.W.2d at 63. See Rector v. Healthsouth, 2014 Ark. App. 135, at 2.

       This case falls squarely within categories (a) and (b). The only substantial question on

appeal is whether the Commission’s decision was supported by sufficient evidence. The

Commission’s opinion, which we affirm, adequately explains its decision.

       It is the Commission’s duty, not ours, to make credibility determinations, to weigh

the evidence, and to resolve conflicts in the medical testimony and evidence. Jaramillo v.

Sys. Contracting, 2012 Ark. App. 200. We therefore affirm the Commission’s decision by

memorandum opinion pursuant to sections (a) and (b) of our per curiam, In re Memorandum

Opinions, supra.

       Affirmed.

       ABRAMSON and BROWN, JJ., agree.

       Robert H. Montgomery, Public Employee Claims Division, for appellant.

       J. Matthew Coe, for appellee.